Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 1 of 14. PageID #: 126




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ALYSSA SMITH, ET AL.,                         )       CASE NO.1:20CV584
                                               )
                        Plaintiffs,            )       SENIOR JUDGE
                                               )       CHRISTOPHER A. BOYKO
                vs.                            )
                                               )
 CITY OF BARBERTON, ET A.,                     )       OPINION AND ORDER
                                               )
                        Defendants.            )

 CHRISTOPHER A. BOYKO, SR. J:

        This matter is before the Court on Defendant Northern Pride Home Inspections,

 LLC.’s Motion for Judgment on the Pleadings. (ECF # 11). For the following reasons, the

 Court denies Defendant’s Motion.

        On February 12, 2020, Plaintiffs Alyssa Smith, Jonathan Smith and Carolyn Holland,

 residents of the Defendant City of Barberton, filed their Complaint in Summit County Court

 of Common Pleas. The case was removed to federal court on March 18, 2020, as the

 Complaint alleges violations of Plaintiffs’ constitutional rights.

        According to the Complaint, the Smith’s property lies adjacent to a sewage pumping

 station run by the City of Barberton. Both the Smiths’ and Holland’s properties have been

 flooded with raw sewage due to Barberton’s alleged failure to maintain the pumping station

 and/or repair a defective condition in the pumping station, resulting in damage to Plaintiffs’
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 2 of 14. PageID #: 127




 properties. Defendants Dennis Weaver and Michael Jackson are employees of Barberton

 purportedly responsible for maintaining the pumping station. Defendant Northern Pride

 Home Inspections LLC. provided a home inspection of the Smiths’ home prior to their

 purchase in 2018 but failed to inform the Smiths that there was a pumping station adjacent to

 their property that pumped raw sewage. Instead, the inspector told the Smiths the pumping

 station was only there to regulate a “recession pond.” Nor was their any signage on the

 pumping station at the time the Smiths bought the home. In April 2019, the Smiths home was

 flooded with raw sewage due to the failure of the adjacent pumping station. When the Smiths

 complained, Barberton sent out an employee to inspect the damage and put up signage at the

 pumping station with a number to call if a warning light at the pumping station went on. Yet,

 when their property again flooded with raw sewage , the Smiths called the posted number but

 no one answered. Plaintiffs assert claims for Trespass, Nuisance, Negligence and Gross

 Negligence against Barberton, Weaver, Jackson and Doe Defendants and the Smiths assert a

 Negligence claim against Northern Pride. Plaintiffs further seek a Writ of Mandamus against

 Barberton for the unlawful taking of their property and bring a Section 1983 action against

 Barberton for unlawful taking of their property.

        According to Northern Pride, on or about September 24, 2018, the Smiths purchased a

 residential property on Eastern Road in Barberton. Unbeknownst to them, the property they

 purchased was adjacent to a sanitary sewer pumping station. Prior to their purchase, on

 August 27, 2018, the Smiths entered into a contract with Northern Pride for a home

 inspection. The inspection contract contains a one-year limitation provision for claims arising

 from a breach of the inspection contract.


                                               2
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 3 of 14. PageID #: 128




        The inspection was conducted by Alexander Khylstov. The Complaint alleges that

 Khylstov told the Smiths that the purpose of the pumping station was to regulate the level of a

 nearby “recession pond”     The inspection report did not mention the pump station and found

 the Smith’s property’s plumbing to be in acceptable condition. The Smiths allege Northern

 Pride owed them a duty to exercise the same degree of care as other companies in the field.

 The Smiths further allege Northern Pride failed to adequately inspect the property, failed to

 identify the true purpose of the pumping station, failed to point out the significance of its

 findings and failed to recommend further inspection of the Smiths’ sewage system.

        As a result of these negligent acts, the Smiths were unable to make an informed

 decision on the property and have been injured as a result.

 Northern Pride’s Motion

        Northern Pride moves for judgment in its favor on the Smiths’ Negligence claim

 because the only obligation owed the Smiths by Northern Pride stems from its contract with

 the Smiths for a property inspection. The contract defines “property inspection” as “a

 limited and primarily visual inspection of the readily accessible areas of the property.” It

 was therefore restricted solely to an inspection of the Smiths’ property and not of any adjacent

 property. In fact, Northern Pride notes it would have had to trespass onto the pumping station

 property in order to inspect it. The inspection contract did not require Northern Pride to do

 so. The Home Inspection report noted the plumbing on the property was in “acceptable”

 condition. The Smiths purchased the home but on April 7, 2019 awoke to find raw sewage

 coming into their basement through a drainage pipe in the floor.     The Smiths home again

 flooded with raw sewage on June 21, 2019. The Smiths filed this suit seventeen months after


                                                 3
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 4 of 14. PageID #: 129




 the Northern Pride inspection. However, the inspection contract contains a one-year statute

 of limitation clause for any claims for breach of the contract. Therefore, Northern Pride

 contends the Smiths’ Negligence claim is outside the one-year limitation period under the

 inspection contract and must be dismissed as untimely.

        Plaintiffs oppose Northern Pride’s Motion because it relies on extrinsic evidence -i.e.

 the inspection contract- that is not properly before the Court as the contract was not

 mentioned in the Complaint nor was it attached thereto. Plaintiffs contend that, should the

 Court consider the contract, it must convert Northern Pride’s Motion for Judgment on the

 Pleadings to a Motion for Summary Judgment. Furthermore, Plaintiffs assert that, should the

 Court find the contract controls, the one- year limitation runs from the time the cause of

 action accrues, not when the inspection was performed. The cause of action did not accrue

 according to Plaintiffs, until the raw sewage flooded the Smiths’ home. Therefore, the Smiths

 filed their Complaint within the one-year limitation period since their property flooded in

 April 2019 and the Complaint was filed in February 2020.      Lastly, Plaintiffs assert that the

 express term of the one-year limitation clause applies solely to breach of contract claims.

 Here, the Smiths have only asserted a Negligence claim against Northern Pride, therefore, the

 one-year limitation is not triggered and the claim may proceed.

        Northern Pride replies that because the inspection contract was attached to its Answer,

 it may be considered by the Court without converting the Motion for Judgment on the

 Pleadings to a Motion for Summary Judgment.

                               LAW AND ANALYSIS

        After the pleadings are closed but within such time as not to delay the trial, any party


                                                4
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 5 of 14. PageID #: 130




 may move for judgment on the pleadings. Fed. R. Civ. P. 12(c). A motion for judgment on

 the pleadings is governed by the same legal standard as a Fed. R. Civ. P. 12(b)(6) motion to

 dismiss for failure to state a claim upon which relief may be granted. Almendares v. Palmer,

 284 F.Supp.2d 799, 802 (N.D. Ohio 2003). Therefore, as with a motion to dismiss, the Court

 must test the sufficiency of the complaint and determine whether “accepting the allegations in

 the complaint as true and construing them liberally in favor of the plaintiff, the complaint fails

 to allege ‘enough facts to state a claim for relief that is plausible on its face.’ ” Ashmus v. Bay

 Vill. Sch. Dist. Bd. of Educ., 2007 WL 2446740, 2007 U.S. Dist. LEXIS 62208 (N.D. Ohio

 2007), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 1974, 167

 L.Ed.2d 929 (2007). Claims alleged in the complaint must be “plausible,” not merely

 “conceivable.” Id. Dismissal is warranted if the complaint lacks an allegation as to a

 necessary element of the claim raised. Craighead v. E.F. Hutton & Co., 899 F.2d 485 (6th

 Cir. 1990). A Rule 12(c) motion “is granted when no material issue of fact exists and the

 party making the motion is entitled to judgment as a matter of law.” Paskvan v. City of

 Cleveland Civil Serv. Comm'n, 946 F.2d 1233, 1235 (6th Cir. 1991) (emphasis added). A

 written instrument attached to a pleading is a part of the pleading for all purposes. Fed. R.

 Civ. P. 10(c). “In addition, when a document is referred to in the pleadings and is integral to

 the claims, it may be considered without converting a motion to dismiss into one for summary

 judgment.” Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 335–36

 (6th Cir. 2007).

        “[T]he interpretation of written contract terms, including the determination of whether

 those terms are ambiguous, is a matter of law for initial determination by the court.” Savedoff


                                                 5
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 6 of 14. PageID #: 131




 v. Access Grp., Inc., 524 F.3d 754, 763 (6th Cir.2008) (applying Ohio law).

 Consideration of the Contract

        Plaintiffs contend the Court cannot consider the inspection contract without

 converting the Motion for Judgment on the Pleadings to a Motion for Summary Judgment.

 Fed. R. Civ. P. 12(c) reads, “After the pleadings are closed--but early enough not to delay

 trial--a party may move for judgment on the pleadings.” Similarly to a motion to dismiss

 under Rule 12(b), the Court construes the allegations in the pleadings as true. Fed R. Civ. P.

 12(d) governs the court’s consideration of extrinsic materials in ruling on a motion brought

 under 12(b) or 12c) and reads, “If, on a motion under Rule 12(b)(6) or 12(c), matters outside

 the pleadings are presented to and not excluded by the court, the motion must be treated as

 one for summary judgment under Rule 56. All parties must be given a reasonable opportunity

 to present all the material that is pertinent to the motion.” However, Rule 10(c) expressly

 describes a written instrument such as a contract attached to the pleading to be “ part of the

 pleading for all purposes.”

        “In ruling on a motion under Rule 12(c), the court may look only at the ‘pleadings.’

 The term ‘pleadings’ includes both the complaint and the answer, Fed. R. Civ. P. 7(a), and

 ‘[a] copy of any written instrument which is an exhibit to a pleading is a part thereof for all

 purposes.’ Fed. R. Civ. P. 10(c). It therefore follows that an attachment to an answer that is a

 ‘written instrument’ is part of the pleadings and can be considered on a Rule 12(c) motion for

 judgment on the pleadings without the motion being converted to one for summary

 judgment.” Doe v. Belmont Univ., 334 F. Supp. 3d 877, 887 (M.D. Tenn. 2018) citing

 Beasley v. Wells Fargo Bank, N.A., Case No. 3:17-cv-00726, 2017 WL 3387046, at *3 (M.D.


                                                 6
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 7 of 14. PageID #: 132




 Tenn. Aug. 7, 2017); Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002). Thus, the

 Federal Rules of Civil Procedure and relevant caselaw agree that the Court may consider the

 inspection contract when ruling on a Rule 12(c) motion without converting it to a motion for

 summary judgment.

 Contractual reduction of statutory limitations period

        The parties do not dispute that the inspection contract was signed by the parties and is

 valid and enforceable. Nor do Plaintiffs dispute that Ohio law governs the interpretation of

 the contract and that Ohio law permits the consensual reduction of statutory limitations via

 contract. “[P]arties to a contract may agree to limit the time for bringing an action to a period

 less than provided by relevant statute of limitations so long as that period is reasonable.”

 Monreal Funeral Home, Inc. v. Farmers Ins. Co., 2010-Ohio-3805, ¶ 33, 189 Ohio App. 3d 1,

 9, 937 N.E.2d 159, 165 citing Kraly v. Vannewkirk (1994), 69 Ohio St.3d 627, 632, 635

 N.E.2d 357.

        Plaintiffs brought this action approximately seventeen months after Northern Pride’s

 inspection. If the one-year limitation clause applies to their Negligence claim, and the claim

 accrued at the time the inspection report was provided, the Smiths’ claim fails as it was

 brought outside the limitation period. However, if the Smiths may assert a Negligence claim,

 despite the existence of the contract and its one-year limitation clause then, under Ohio law, a

 professional negligence claim has a four-year statute of limitations and the claim is timely

 brought. See Flagstar Bank, F.S.B. v. Airline Union's Mortg. Co., 128 Ohio St. 3d 529, 531,

 947 N.E.2d 672, 675 (“ the applicable statute of limitations for the claim of professional

 negligence is R.C. 2305.09(D), which provides:“Except as provided for in division (C) of this


                                                 7
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 8 of 14. PageID #: 133




 section, an action for any of the following causes shall be brought within four years after the

 cause thereof accrued...”).

        Ohio courts have routinely held one-year contractual limitation clauses are reasonable

 and enforceable. See Arp v. Am. Family Ins. Co., 187 Ohio App. 3d 561, 567, 932 N.E.2d

 968, 973, cause dismissed, 126 Ohio St. 3d 1536, 931 N.E.2d 1100, citing Hounshell v. Am.

 States Ins. Co. (Aug. 5, 1981), 67 Ohio St.2d 427, 429-430, 21 O.O.3d 267, 424 N.E.2d 311.

 (“It is well settled that a one-year contractual limitations period for bringing suit pursuant to

 an insurance contract is lawful and enforceable.”). See also Universal Windows & Doors,

 Inc. v. Eagle Window & Door, Inc., 116 Ohio App. 3d 692, 697, 689 N.E.2d 56, 59 (1996).

 (“From the record, we conclude that the one-year limitation for a suit based on a breach of the

 dealer agreement was reasonable.”). See also, Brondes Ford, Inc. v. Habitec Sec.,

 2015-Ohio-2441, ¶ 148, 38 N.E.3d 1056, 1089. (“As set forth above, we have determined

 that the one-year limitation set forth in paragraph 25 of the Agreement is reasonable.”).

 Therefore, in the absence of any dispute or argument that the one-year limitation clause was

 unconscionable or unreasonable, the Court finds it a valid and enforceable limitation.

 Negligence claim in light of the contract

        Having determined there exists a valid and enforceable contract between the parties,

 the Court must next determine whether the existence of the contract and particularly the

 limitation clause, bars the Smiths’ Negligence claim against Northern Pride. The Court

 begins with the limitation clause itself, which is found at Section of 5 of the inspection

 contract and is captioned “Statute of Limitations.” This Section reads: “No suit or action

 shall be brought against NPHI by Client for breach of this Agreement at any time beyond one


                                                  8
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 9 of 14. PageID #: 134




 (1) year after the accrual of the cause of action thereof.” The express language subjects only

 breach of contract claims to the one-year limitation clause per its plain language. However,

 the inquiry does not end there.

        “In Ohio, a breach of contract does not create a tort claim.” Textron Fin. Corp. v.

 Nationwide Mut. Ins. Co., 115 Ohio App.3d 137, 151, 684 N.E.2d 1261 (9th Dist.1996).

 “Generally, the existence of a contract precludes a tort claim on the same underlying actions,

 unless the defendant also breached a duty owed independent of the contract.” Netherlands Ins.

 Co. v. BSHM Architects, Inc., 2018-Ohio-3736, ¶ 27, 111 N.E.3d 1229, 1236 (Ct of App. 7th

 Dist. Sept. 12, 2018. “Where the causes of action in tort and contract are ‘factually

 intertwined,’ a plaintiff must show that the tort claims derive from the breach of duties that

 are independent of the contract and that would exist notwithstanding the contract.” Stancik v.

 Deutsche Natl. Bank, 8th Dist. No. 102019, 2015-Ohio-2517, 2015 WL 3899224, ¶ 40.

        In Netherlands Ins Co., a school district brought a negligence claim against an

 architectural firm and other defendants for the faulty installation of roof drains which resulted

 in damage to the school district’s property. The Ohio Court of Appeals for the Seventh

 District held that the school district’s tort claim was precluded by a contract between the

 parties even though the school district did not plead a breach of contract action.

        These facts are similar to those before the Court, albeit in a different procedural

 posture, since the school district’s negligence claim was dismissed on a directed verdict in

 Netherlands, whereas in the case at bar Northern Pride as presented it to the Court on a

 Motion for Judgment on the Pleadings. Here, the Smiths have not plead a breach of contract

 claim despite the existence of inspection contract, but have limited their claim to Negligence


                                                 9
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 10 of 14. PageID #: 135




  against Northern Pride.

         In order to survive a Motion for Judgment on the Pleadings, Plaintiffs have to allege a

  duty owed by Northern Pride to the Smiths that exists outside the contract. In their

  Complaint, the Smiths’ Negligence claim alleges the following:

                The Smiths retained Norther Pride to provide professional inspection
         and consulting services with respect to the Smiths’ purchase of the Smith
         property, and relied on Northern Pride’s representations and written reports in
         purchasing the Smith property.

                Northern Pride owed the Smiths a duty to exercise the same degree of
         care normally exercised by other companies in its field.

                 Northern Pride failed to exercise this requisite degree of care.

                Northern Pride was negligent in, among other things, failing to conduct
         an adequate inspection of the Smith Property, failing to identify the true
         purpose of the Pump Station, failing to point out the significance of its
         findings, and failing to recommend further testing or investigation of the
         Smith’s Property sewage system or the Pump Station to determine if there was
         a water or sewage intrusion problem.

  (Complaint ¶’s 68-71).


         “Under Ohio law, the existence of a contract action generally excludes the opportunity

  to present the same case as a tort claim.” Wolfe v. Cont'l Cas. Co., 647 F.2d 705, 710 (6th

  Cir.), cert. denied, 454 U.S. 1053, 102 S.Ct. 597, 70 L.Ed.2d 588 (1981). “[A] tort exists only

  if a party breaches a duty which he owes to another independently of the contract, that is, a

  duty which would exist even if no contract existed.” Id. “Tort law is not designed * * * to

  compensate parties for losses suffered as a result of a breach of duties assumed only by

  agreement. That type of compensation necessitates an analysis of the damages which were

  within the contemplation of the parties when framing their agreement. It remains the


                                                 10
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 11 of 14. PageID #: 136




  particular province of the law of contracts.” Corporex Dev. & Constr. Mgt., Inc. v. Shook,

  Inc., 106 Ohio St. 3d 412, 414, 835 N.E.2d 701, 704 quoting Floor Craft Floor Covering,

  Inc. v. Parma Community Gen. Hosp. Assn. (1990), 54 Ohio St.3d 1, 3, 560 N.E.2d 206. 54

  Ohio St.3d at 7, 560 N.E.2d 206. “When a duty in tort exists, a party may recover in tort.

  When a duty is premised entirely upon the terms of a contract, a party may recover based

  upon breach of contract.” Corporex, 106 Ohio St. 3d at 415.

         Here, despite the existence of a contract governing the work to be performed by

  Northern Pride for the Smiths, the Smiths argue they may proceed solely on a tort claim. In

  Solid Gold Jewelers v. ADT Sec. Sys., Inc., 600 F. Supp. 2d 956, 960 (N.D. Ohio 2007), a

  district judge in this District rejected just such an argument in the absence of a separate duty

  imposed by law. “Plaintiff contends that, under Ohio law, it may maintain a negligence

  action against ADT because ADT owed Plaintiff an independent duty to perform its

  contractual obligations with care, skill and faithfulness. Ohio law does not, however, impose

  a separate duty of care upon every party to a contract. An “exception” to the general rule

  does exist, but only “in those contract situations where a special or fiduciary relationship

  exists between the parties and imposes a duty of good faith will the breach of [contract] result

  in a tortious cause of action.” Id. Citing Schachner v. Blue Cross and Blue Shield of Ohio, 77

  F.3d 889, 897 (6th Cir.1996) (citing Empire–Detroit Steel Div. Cyclops Corp. v. Penn. Elec.

  Coil, Inc., No. CA–2903, 1992 WL 173313, at *3 (Ohio Ct.App. 5th Dist. June 29, 1992)).

         In Solid Gold, the District Court held that, absent some independent duty owed by

  defendant to a plaintiff outside those found in the contract, plaintiff could not maintain a tort

  action when a contract governed the parties’ relationship. The determination of whether a


                                                  11
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 12 of 14. PageID #: 137




  duty exists is question of law for the court to decide. Mussivand v. David, 45 Ohio St.3d 314,

  318, 544 N.E.2d 265 (1989).

         Under the facts before this Court, however, the Ohio Supreme Court has found, in the

  professional negligence context, an independent duty not to negligently provide false

  information that the professional has reason to know its customer will rely on in the

  transaction. In Corporex, the Ohio Supreme Court cited to its prior decision in Haddon View

  Investment Co. v. Coopers & Lybrandt, 70 Ohio St.2d 154, 24 O.O.3d 268, 436 N.E.2d 212

  for the proposition that Section 552 of the Restatement of Law 2d (Torts) (1979), adopted by

  Ohio, recognized “professional liability, and thus a duty in tort, only in those limited

  circumstances in which a person, in the course of business, negligently supplies false

  information, knowing that the recipient either intends to rely on it in business, or knowing

  that the recipient intends to pass the information on to a foreseen third party or limited class

  of third persons who intend to rely on it in business.” Corporex Dev, 106 Ohio St. 3d at 415.

  Consequently, Ohio law does provide an independent duty on professionals, including home

  inspectors, not to provide false information on which they know their clients will rely.

         Here, the Smiths expressly assert in their Complaint that Northern Pride falsely

  represented the Pumping Station was only a regulator for a “recession pond,” and the Smiths

  relied on that false information. Thus, at this stage of the proceedings, the Court must accept

  this allegation as true. As such, the Court finds Plaintiffs have asserted plausible facts to

  support their Negligence claim against Northern Pride and that such a claim may proceed in

  spite of the existence of a contract.

         Northern Pride relies on the Ohio Common Pleas case of Smallwood v. Jodrey, No.


                                                  12
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 13 of 14. PageID #: 138




  2006CVC01305, 2007 WL 4078945 (Ohio Com.Pl. Apr. 17, 2007), wherein the court granted

  a motion to dismiss of a home inspector against his client for a purportedly flawed home

  inspection. The home inspector pointed to a one-year limitation clause in the home inspection

  contract that barred claims for damages brought more than one year after the delivery of the

  home inspection report. The court held, “A review of the ordinary language contained in the

  Inspection Agreement reveals Plaintiff's clear consent to a one-year period during which she

  could bring any claim for damages against the Rechtin Defendants.” However, in the

  Smallwoood case, the one-year limitation clause was more broadly written. It read, “no action

  may be brought to recover damages against the inspector more than one year after delivery

  of the inspector’s written report to the client.” Thus, it was broadly worded so as to

  encompass both a breach of contract action and tort actions. Here, the Defendant’s one-year

  limitation expressly limits its application to breaches of the agreement. In light of the plain

  language of the limitation clause and independent duty on professionals imposed under Ohio

  law, the Court denies Defendant’s Motion for Judgment on the Pleadings as the Smiths have

  plead a plausible claim for Negligence as the time to bring such a claim is four years under

  the applicable Ohio Statute of Limitations and the Smiths have timely brought their claim.

                 IT IS SO ORDERED.




                                        /s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




                                                 13
Case: 5:20-cv-00584-CAB Doc #: 20 Filed: 02/26/21 14 of 14. PageID #: 139




                                        14
